Mr. Presiding Justice Gridley delivered the opinion of the court. This is an appeal from an interlocutory order of the Circuit Court of Cook county, entered November 16, 1912, granting an injunction against appellant. The order was that appellant, its agents, employes and attorneys be enjoined and restrained, until the further order of the court, from foreclosing, selling, encumbering or otherwise disposing of two certain notes and real estate mortgages executed by appellee and Louise von der Leek, described in the amended and supplemental bill of complaint of appellee. The order was entered .on condition that appellee file an injunction bond in the sum of $1,200 to be approved by the court, which bond was so approved and filed. The original bill was filed September 27, 1912, and sought only to obtain an accounting from appellant and Henry C. Bartling. On November 14, 1912, ap-pellee filed his amended and supplemental bill of complaint in which he prayed, among other things, for a preliminary injunction. Appellant seeks a reversal of the interlocutory order on the sole ground that the amended and supplemental bill is not properly verified. The affidavit is as follows: “State op IlliNOis,] County of Cook. 3 Lorenz v. d. Leek first duly sworn on oath deposes and says that he is the complainant, in the original bill of complaint and in this, your petitioner’s supplemental bill; that he has read the original bill herein and the amended bill of complaint, and this, your petitioner’s supplemental bill of complaint and that he knows the contents thereof and that the allegations therein are true of his own knowledge, except wherein stated t.o be upon information and belief, and as to those facts so stated to be upon information and belief your petitioner verily believes them to be true. LORENZ v. d. Leck. Subscribed and sworn to before me this 9th day of November, A. D. 1912. Marcus J. ColdeN, Notary Public. (Seal)” “To warrant the issuing of a temporary injunction upon the allegations of a bill of complaint, these allegations must, in their material parts, be verified, and such verification must be positive and not merely upon information and belief.” Crawford-Adsit Co. v. Bell, 95 Ill. App. 427, 428; 2 High on Inj. (4th Ed.), sea 1567; Board of Trade v. Riordan, 94 Ill. App. 298, 309; Port Dearborn Safe Deposit Co. v. Rigdon, 166 Ill. App. 334. Upon examination of the amended and supplemental bill we find that, while some of the allegations are stated to be upon information and belief, the material allegations are positively made. By the above affidavit appellee swears that the allegations of the amended and supplemental bill “are true of his own knowledge, except wherein stated to he upon information and belief, and as to those facts so stated to be upon information and belief yonr petitioner verily believes them to be true.” We are of the opinion that the bill is sufficiently verified. Counsel for appellant cites several cases which he says support his contention. Upon examination of those cases, and other similar ones, we find that the affidavits were held to be defective “in failing to distinguish between matters which were stated upon complainant’s own knowledge and those which were stated on information and belief.” Christian Hospital v. People, 223 Ill. 244, 249; Siegmund v. Ascher, 37 Ill. App. 122; Stirlen v. Neustadt, 50 Ill. App. 378. We do not think that the affidavit to the bill in this ease is defective in this particular. Parish v. Vance, 110 Ill. App. 50, 55; James E. Pepper Distributing Co. v. McLeod, 121 Ill. App. 592, 593. The order is affirmed.- Affirmed.